DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 10/07/2022 has been entered. Claims 1-7 are pending in the application with claims 1, 5, 6, and 7 amended. The amendment overcomes the previous set forth 35 U.S.C §112b claim rejections previously identified in the previously set forth Non-Final Office Action of 09/07/2022, 
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 10/07/2022, with respect to rejections of claims 1-7 under 35 U.S.C §102, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ito et al. (JPH06315461A) hereinafter Ito. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ito et al. (JPH0631546) hereinafter Ito.
Regarding claim 1, Ito discloses an elevator (Fig. 24 tip cover portion 27) capable of being attached to and detached (Fig. 24, [0029]) from an endoscope (Fig. 2 endoscope 1) that includes a lever (Fig. 25 treatment instrument stand 18) provided rotatably at a distal tip (Fig. 2 tip part 13) of an insertion portion (Fig. 2 insertion portion 6) of the endoscope (Fig. 2 endoscope 1), and a rotating portion (Fig. 25 wire 58) that rotates the lever (Fig. 25 treatment instrument stand 18), comprising: a first elevation portion (see annotated Fig. 10) that has a recessed portion (Fig. 25 guide groove 62) on one side (Fig. 25); a second elevation portion (see annotated Fig. 10) that protrudes from an end (see annotated Fig. 10) of the first elevation portion (see annotated Fig. 10); a lever connection portion (see annotated Fig. 10) that is provided at an end portion of the second elevation portion (see annotated Fig. 10) and connected to the lever (Fig. 25 treatment instrument stand 18); an elevator fixing portion (Fig. 10 shaft 65, [0034]) that fixes the lever connection portion (see annotated Fig. 10) and the lever (Fig. 25 treatment instrument stand 18); and a handle holder (Fig. 25 fitting hole 348) configured to receive a handle (Fig. 25 pin 344) therein when the handle (Fig. 25 pin 344) is dismounted from the endoscope (Fig. 2 endoscope 1).  


    PNG
    media_image1.png
    494
    513
    media_image1.png
    Greyscale

In regard to claim 2, Ito discloses the elevator according to claim 1, wherein the lever connection portion (see annotated Fig. 10)  is a groove (see annotated Fig. 10) that engages with the lever (Fig. 25 treatment instrument stand 18), and wherein the elevator fixing portion (Fig. 10 shaft 65) is a retainer that is provided at an opening edge of the lever connection portion (see annotated Fig. 10).  
In regard to claim 3, Ito discloses the elevator according to claim 2, wherein the lever connection portion (see annotated Fig. 10) has one end surface of the groove (see annotated Fig. 10) closed.   
In regard to claim 5, Ito discloses the elevator according to claim 1, wherein the handle (Fig. 25 pin 344) separates ([0080-0085]) from the elevator (Fig. 24 tip cover portion 27) after fixing the lever connection portion (see annotated Fig. 10) and the lever (Fig. 5 treatment instrument stand 18).  
In regard to claim 6, Ito discloses  method for mounting an elevator (Fig. 24 tip cover portion 27), comprising holding an insertion portion (Fig. 2 insertion portion 6) of an endoscope (Fig. 2 endoscope 1) which includes a lever (Fig. 25 treatment instrument stand 18) rotatably provided at a distal tip (Fig. 2 tip part 13) of the insertion portion (Fig. 2 insertion portion 6); holding, by a handle (Fig. 25 temporary locking member 342) fixed (Fig. 25 via pin 344) to the elevator (Fig. 24 tip cover portion 27), the elevator (Fig. 24 tip cover portion 27)  that includes a first elevation portion (see annotated Fig. 10)  having a recessed portion (Fig. 25 guide groove 62) on one surface, a second elevation portion (see annotated Fig. 10)  protruding from an end (see annotated Fig. 10) of the first elevation portion (see annotated Fig. 10), a lever connection portion (see annotated Fig. 10) that is provided in an end portion of the second elevation portion (see annotated Fig. 10) to be connected to the lever (Fig. 25 treatment instrument stand 18), and an elevator fixing portion (Fig. 10 shaft 65, [0034])  for fixing the lever connection portion (see annotated Fig. 10) and the lever (Fig. 25 treatment instrument stand 18); connecting the lever connection portion (see annotated Fig. 10) to the lever (Fig. 25 treatment instrument stand 18); removing the handle (Fig. 25 temporary locking member 342) from the elevator (Fig. 24 tip cover portion 27) while the lever connection portion (see annotated Fig. 10)  is still connected to the lever (Fig. 25 treatment instrument stand 18); and mounting an endoscope cap (Fig. 25 cover member 48) covering a distal tip side (Fig. 25 near reference numeral 13) of the elevator (Fig. 24 tip cover portion 27) to a distal tip (Fig. 24 near reference numeral 52) of the insertion portion (Fig. 2 insertion portion 6).  

    PNG
    media_image1.png
    494
    513
    media_image1.png
    Greyscale

In regard to claim 7, Ito discloses a method for dismounting an elevator (Fig. 24 tip cover portion 27), comprising: holding an insertion portion (Fig. 2 insertion portion 6) of an endoscope (Fig. 2 endoscope 1) which includes a lever (Fig. 25 treatment instrument stand 18) rotatably provided at a distal tip (Fig. 2 tip part 13) of the insertion portion (Fig. 2 insertion portion 6); inserting a handle (Fig. 25 pin 344) into a handle holder (Fig. 25 fitting hole 348) of the elevator (Fig. 24 tip cover portion 27) that includes a first elevation portion (see annotated Fig. 10)  having a recessed portion (Fig. 25 guide groove 62) on one surface, a second elevation portion (see annotated Fig. 10)  protruding from an end (see annotated Fig. 10) of the first elevation portion (see annotated Fig. 10), a lever connection portion (see annotated Fig. 10) that is provided in an end portion of the second elevation portion (see annotated Fig. 10) to be connected to the lever (Fig. 25 treatment instrument stand 18), and an elevator fixing portion (Fig. 10 shaft 65, [0034])  for fixing the lever connection portion (see annotated Fig. 10) and the lever (Fig. 25 treatment instrument stand 18), and the handle holder (Fig. 25 fitting hole 348), wherein the handle holder (Fig. 25 fitting hole 348) receives the handle  (Fig. 25 pin 344) therein when the handle (Fig. 25 pin 344) is dismounted from the endoscope (Fig. 2 endoscope 1); and moving the handle (Fig. 25 pin 344) away from the insertion portion (Fig. 2 insertion portion 6).


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ito et al. (JPH0631546) hereinafter Ito.
In regard to claim 1, Ito discloses an elevator (Fig. 24 tip cover portion 27) capable of being attached to and detached (Fig. 24, [0029]) from an endoscope (Fig. 2 endoscope 1) that includes a lever (Fig. 25 treatment instrument stand 18) provided rotatably at a distal tip (Fig. 2 tip part 13) of an insertion portion (Fig. 2 insertion portion 6) of the endoscope (Fig. 2 endoscope 1), and a rotating portion (Fig. 25 wire 58) that rotates the lever (Fig. 25 treatment instrument stand 18), comprising: 
a first elevation portion (see annotated Fig. 5) that has a recessed portion (Fig. 25 guide groove 62) on one side (Fig. 25); a second elevation portion (see annotated Fig. 5) that protrudes from an end (see annotated Fig. 5) of the first elevation portion (see annotated Fig. 5); a lever connection portion (Fig. 5 hole of shaft 65) that is provided at an end portion of the second elevation portion (see annotated Fig. 5) and connected to the lever (Fig. 25 treatment instrument stand 18); an elevator fixing portion (see annotated Fig. 5 [0033]) that fixes the lever connection portion (see annotated Fig. 5) and the lever (Fig. 25 treatment instrument stand 18); and a handle holder (Fig. 25 fitting hole 348) configured to receive a handle (Fig. 25 pin 344) therein when the handle (Fig. 25 pin 344) is dismounted from the endoscope (Fig. 2 endoscope 1).  


    PNG
    media_image2.png
    456
    604
    media_image2.png
    Greyscale

In regard to claim 4, Ito discloses the elevator according to claim 1, wherein the lever (Fig. 5 treatment instrument stand 18) has a connection hole (Fig. 5 hole of shaft 65) passing through the lever (Fig. 5 treatment instrument stand 18), wherein the lever connection portion (Fig. 5 shaft 65) can be inserted into the connection hole (Fig. 5 hole of shaft 65), and wherein the elevator fixing portion (see annotated Fig. 5) is a retainer that is provided at an end portion of the lever connection portion (Fig. 5 shaft 65).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Nakazawa et al. (US Patent No. 5707344) and Furukawa et al. (US Patent No. 5730701). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795                                                                                                                                                                                                        
/RYAN N HENDERSON/Primary Examiner, Art Unit 3795